BOARD OF ARCHITECTS — INVESTIGATOR FOR The Board of Architects pursuant to the powers and duties imposed upon it by 59 O.S. 45.8 [59-45.8] (1961), can hire a competent person to investigate alleged violations of the State Architectural Act, if it is reasonably necessary. The Attorney General has had under consideration your request for an opinion dated May 5, 1970, wherein you ask in effect: Can the Board of Architects hire a competent person to investigate alleged violations of the State Architectural Act? Title 59 O.S. 45.8 [59-45.8] (1961), sets out the powers and duties of the Board and provides in pertinent part: "The Board shall have the power: . . . (e) Upon good cause shown, as hereinafter provided, to suspend or revoke licenses previously issued, and upon proper showing to reinstate them.  . . . (h) To cause the prosecution of any person who shall violate any of the provisions of this act." It is a well settled rule of law in Oklahoma that administrative agencies may exercise only those powers which are specifically granted by statute, or such as may be incidentally necessary to enable them to perform those duties.  In the case of Oklahoma Tax Commission v. Fortinberry Company, 201 Okl. 537, 207 P.2d 301, the Court pointed out in the second paragraph of the syllabus: "In addition to the powers expressly given by statute to an officer or board, he or it has, by implication, such additional power as are necessary for the due and efficient exercise of the power expressly granted, or such as may be fairly implied from the statute granting the expressed powers." Section 59 O.S. 45.8 [59-45.8], supra, has imposed upon the Board among other duties the responsibility of suspending or revoking licenses previously issued and to cause the prosecution of any person who violates any provisions of the Architectural Act. If the hiring of an investigator is reasonably necessary for the board to carry out its duties, then it has the authority to hire such person. Further, the board's finding would be deemed presumptively correct.  In light of the foregoing, it is therefore the opinion of the Attorney General that your question be answered in the affirmative.  That is, the Board of Governors of Licensed Architects of Oklahoma, can hire a competent person to investigate alleged violations of the State Architectural Act if it is reasonably necessary.  (John C. Howard)